Citation Nr: 1733950	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral upper extremities (diagnosed as carpal tunnel syndrome), to include as secondary to service-connected Type 2 diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He has been awarded the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before Veterans Law Judge (VLJ) Banfield.  In November 2016, the Veteran testified before VLJs Kramer and Reiss on the same issue.  The Veteran has presented testimony before the three VLJs who are deciding this appeal, pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  The record was left open for 60 days following the recent hearing, followed by another 60-day extension for the submission of new evidence.  The hearing transcripts are of record.

This matter was previously remanded in August 2015 for evidentiary development.


FINDING OF FACT

The Veteran's current disability of the upper extremities is medically diagnosed as carpal tunnel syndrome (CTS), and the evidence of record makes it at least equally likely that the condition is secondary to the service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria to establish service connection for CTS as secondary to service-connected Type 2 diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an upper extremity neurological disorder, as secondary to his service-connected type 2 diabetes mellitus.  He specifically asserts that his diabetes has caused his current CTS.

For the reasons that follow, the Board finds that service connection is warranted as all material elements of the claim are in a state of relative equipoise.  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran has a current diagnosis of CTS and the Veteran is in receipt of service connection for type 2 diabetes mellitus, which satisfies two of the three elements necessary to establish secondary service connection. 

The remaining question is whether the CTS is caused by or aggravated by his service-connected diabetes mellitus, the nexus requirement.  

The September 2008 VA contract examiner opined that the Veteran's neuropathy in his upper extremities is related to his diabetes.  The June 2010 VA contract examiner noted that CTS was aggravated by his diabetes.  A June 2016 negative opinion from a VA examiner stated that there is no relationship between CTS and diabetes mellitus.   

The Board has considered the evidence of record and, in addition, medical evidence suggesting a strong causal link between CTS and diabetes.  The National Institute of Neurological Disorders and Stroke published a Carpal Tunnel Syndrome Fact Sheet, available at https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Carpal-Tunnel-Syndrome-Fact-Sheet, which, in summary, explains, (1) that persons with diabetes are more susceptible to compression of nerves at a higher risk; (2) diabetes is such a disease that can damage the nerves (nerve damage being one of the ways to diagnose CTS); and (3) underlying causes of CTS (such as diabetes) should be treated first before treatment of CTS.  These medical facts are consistent with the positive medical evidence of record and the Veteran's statements regarding the symptoms he has experienced.  

As the Board cannot conclude that the preponderance of the evidence is against the claim of service connection, the Veteran prevails on the claim of service connection for CTS, on the basis of causation (i.e., secondary to diabetes mellitus).  38 U.S.C.A. § 5107(b).

ORDER

Service connection for CTS as secondary to service-connected Type 2 diabetes mellitus is granted.


______________________________               ______________________________
           STEVEN D. REISS	                                               K.A. BANFIELD
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


